DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 are pending in this application and were examined on their merits.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Method for Capturing Specific Cells onto a Hydrophilic Polymer.

The use of the terms CELLSEARCH™ and LYMPHOPREP™ which are trade names or marks used in commerce, has been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-9 of copending Application No. 16/249,454 (reference application)in view of He et al. (2008),cited in the IDS.

capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘454 Application which is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  agglutinating blood cells in sampled blood or biological fluid; centrifuging the resulting blood or biological fluid; and then capturing specific cells therefrom onto a hydrophilic polymer layer; wherein the agglutinating blood cells comprises binding and agglutinating of red blood cells and white blood cells via an antigen-antibody reaction,
wherein the method is carried out in a well:  wherein the hydrophilic polymer layer is formed on at least a part of the inner surface of the well; and wherein the well is a non-through hole.

The ‘454 Application does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G prior to capturing specific cells, as required by instant Claim 1.



et al. teaches a method for the quantitation of specific cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘454 Application for capturing/enriching specific cells present in a blood or biological fluid sample with the method of He et al. of diluting blood samples before separation of the mononuclear cells by centrifugation because this is no more than the application of a known technique (blood sample centrifugation prior to enrichment of specific cells/CTCs) to a known method (specific capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched specific cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;



The Examiner notes that the “comprising” language of the instant application does not preclude the presence of additional steps or components, such as those found in the method of the ‘454 Application.  The Examiner further notes that instant claims 2, 3, 4, 5, 6, 7, and 8 correspond exactly to Claims 2, 3, 4, 6, 7, 8 and 9 of the co-pending ‘454 Application.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of copending Application No. 16/249,527 (reference application)in view of He et al. (2008),cited in the IDS.

  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G; and
capturing specific cells therefrom onto a hydrophilic polymer layer.


method for capturing cancer cells present in blood or biological fluid, the method comprising:  subjecting sampled blood or biological fluid to enrichment; and
capturing cancer cells from the enriched blood or biological fluid on a hydrophilic polymer layer in a flow field, wherein the flow field is formed by shaking, the shaking speed is 5 to 50 rpm, and a tilt angle is 2 to 20 degrees, wherein the enrichment is carried out by centrifugation.

The ‘527 Application does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G prior to capturing specific cells, as required by instant Claim 1.

He et al. teaches a method for the quantitation of specific cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).






et al. of diluting blood samples before separation of the mononuclear cells by centrifugation because this is no more than the application of a known technique (blood sample centrifugation prior to enrichment of specific cells/CTCs) to a known method (cancer cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells away from monocytes prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.  


Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 19 and 22-25 of copending Application No. 16/728,731 (reference application)in view of He et al. (2008),cited in the IDS.

  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G; and
capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘527 Application which is drawn to a
method for capturing specific cells present in blood or biological fluid, the method comprising fractionating the blood or biological fluid by centrifugation to collect the specific cells in the blood or biological fluid, and then capturing the specific cells
present in the collected liquid onto a hydrophilic polymer layer, the centrifugation being carried out using a container having a low protein adsorbing layer at least
partially formed on an inner surface thereof, wherein the specific cells are cancer cells.
1;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4. 

He et al. teaches a method for the quantitation of specific cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the ‘731 Application for capturing/enriching cancer cells present in a blood or biological fluid sample with the method of He et al. of diluting blood samples before separation of the mononuclear cells by centrifugation because this is no more than the application of a known technique (PBSF diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs) to a known method (cancer cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells). 




The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells away from monocytes prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.  

The Examiner notes that the “comprising” language of the instant application does not preclude the presence of additional steps or components, such as those found in the method of the ‘731 Application.  The Examiner further notes that instant claims 3, 5, 6 and 7 correspond exactly to Claims 19, 23 and 25 of the co-pending ‘731 Application.



Claims 1-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,941,374 B2 in view of He et al. (2008), cited in the IDS.

  The instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G; and
capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘374 Patent which is drawn to a cell analysis method for examining cells present in blood or biological fluid, comprising the steps of: obtaining blood or biological fluid, injecting the blood or biological fluid into the well portion of the medical analysis device comprising a well portion, the well portion having a hydrophilic polymer layer formed at least partly on an inner surface of the well portion, the hydrophilic polymer layer having fibronectin adsorbed on the hydrophilic polymer layer, wherein the hydrophilic polymer layer is at least one hydrophilic polymer selected from the group consisting of a homopolymer of 2-methoxyethyl acrylate, and a copolymer of 2-methoxyethyl acrylate with at least one monomer selected from the group consisting of styrene, vinyl acetate, and N-isopropylacrylamide, 

wherein the blood or biological fluid is centrifuged to remove at least one of a supernatant or a sediment before being injected into the medical analysis device, and reading on instant Claim 1 in part and Claim 5..

The ‘374 Patent does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G prior to capturing specific cells, as required by instant Claim 1;
wherein the cells are cancer cells, as required by instant Claim 2;
wherein the blood or biological fluid is diluted before the centrifugation, as required by instant Claim 3;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4. 

He et al. teaches a method for the quantitation of specific cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).




et al. of diluting blood samples before separation of the mononuclear cells by centrifugation because this is no more than the application of a known technique (PBSF diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs) to a known method (cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells away from monocytes prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.  
.  

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 5 of U.S. Patent No. 10,620,186 B2 in view of He et al. (2008), cited in the IDS.

  The instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘186 Patent which are drawn to a method for capturing cancer cells present in biological fluid, the method comprising: reducing an albumin level of sampled biological fluid, followed by capturing cancer cells using a hydrophilic polymer layer, wherein the hydrophilic polymer layer is formed at least partly on an inner surface of a well of a non-through hole, wherein the hydrophilic polymer layer has a thickness of 20 to 200 nm, and wherein the hydrophilic polymer layer is formed of at least one hydrophilic polymer selected from the group consisting of: (i) poly(meth)acryloylmorpholine, (ii) a polymer represented by the formula (I) wherein R1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, m represents 1 to 5, and n represents the number of repetitions, 
1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, and m represents 1 to 5, with a second monomer, wherein the albumin level is reduced by centrifuging the sampled biological fluid and removing a supernatant, and wherein the biological fluid is blood, reading on instant Claims 1 in part, 5 and 6 

The ‘186 Patent does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G prior to capturing specific cells, as required by instant Claim 1;
wherein the blood or biological fluid is diluted before the centrifugation, as required by instant Claim 3;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4. 

He et al. teaches a method for the quantitation of specific cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).




et al. of diluting blood samples before separation of the mononuclear cells by centrifugation because this is no more than the application of a known technique (PBSF diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs) to a known method (cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells away from monocytes prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, enrichment of cancer cells from blood samples.  
.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,641,760 B2 in view of Kanbera et al. (US 9,372,136 B2) in view of He et al. (2008), both cited in the IDS

  The instant application is drawn to a method for capturing specific cells present in blood or biological fluid, the method comprising:  centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G; and capturing specific cells therefrom onto a hydrophilic polymer layer.

This is made obvious by the claims of the ‘760 Patent which are drawn to a cell analysis method, comprising:  introducing a blood or biological fluid test sample into multiple wells of a medical analysis device comprising multiple wells to capture cancer cells if present in the sample, wherein the multiple wells comprise a counting well and a culturing well, counting the number of cancer cells captured in the counting well to confirm the presence or absence of cancer cells (analyzing), if the presence of the cancer cells in the counting well is confirmed, increasing the number of cancer cells by culturing the cancer cells captured in the culturing well, and determining an effect of a drug on the cultured cancer cells, 
1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, m represents 1 to 5, and n represents the number of repetitions, wherein the hydrophilic polymer layer is formed of a copolymer of at least one hydrophilic monomer selected from the group consisting of (meth)acryloylmorpholine and a compound represented by the following formula (I-1) wherein R1 represents a hydrogen atom or a methyl group, R2 represents an alkyl group, and m represents 1 to 5, with a second monomer, and reading on instant Claims 1 in part, 5 and 6.

The ‘760 Patent does not teach a method comprising centrifuging sampled blood or biological fluid at a centrifugal force of 1000 to 3000 G prior to capturing specific cells, as required by instant Claim 1;
wherein the blood or biological fluid is diluted before the centrifugation, as required by instant Claim 3;
or wherein a buffer solution or liquid medium is used for the dilution, as required by instant Claim 4. 



et al. teaches a method for the quantitation of specific cells (CTCs) wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).

Kanbera et al. teaches a method for capturing/enriching circulating tumor/cancer cells (CTC) present in a blood sample, comprising:  capturing CTC from blood onto a hydrophilic polymer layer and analyzing the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10), and reading on Claims 1 in part, 2, and 8;
wherein the hydrophilic polymer is formed of at least one hydrophilic polymer represented by Formula (I) (Column 6, Lines 1-67 and Column 7, Lines 1-47), and reading on Claims 5 and 6;
and wherein the hydrophilic polymer layer is applied at a thickness of 0.1 to 1mm (1000 µm) (Column 9, Lines 44-60), and reading on Claim 7.








et al.  and Kanbera et al. of diluting blood samples before separation of the mononuclear cells by centrifugation and capturing cells on a hydrophilic polymer with a thickness of 0.1-1mm (1000 µm, overlapping the claimed range) because this is no more than the application of a known technique (PBSF diluted blood sample centrifugation at a set G force prior to enrichment of cancer cells/CTCs on hydrophilic polymer with claimed thickness) to a known method (cell capture/enrichment from blood or biological fluid sample using hydrophilic polymer) ready for improvement to yield predictable results (captured/enriched cancer cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells away from monocytes prior to the enrichment step.  


The Examiner notes that the “comprising” language of the instant application does not preclude the presence of additional steps or components, such as those found in the method of the ‘760 Patent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Kanbera et al. (US 9,372,136 B2) in view of He et al. (2008), both cited in the IDS.

Kanbera et al. teaches a method for capturing/enriching circulating tumor/cancer cells (CTC) present in a blood sample, comprising:  capturing CTC from blood onto a hydrophilic polymer layer and analyzing the captured cells (Columns 18-19, Claim 1 and Column 20, Claims 9-10), and reading on Claims 1 in part, 2, and 8;
5 and 6;
and wherein the hydrophilic polymer layer is applied at a thickness of 0.1 to 1mm (1000 µm) (Column 9, Lines 44-60), and reading on Claim 7.

The teachings of Kanbera et al. were discussed above.

Kanbera et al. did not teach a method wherein the blood sample is centrifuged at a centrifugal force of 1000-3000 G prior to capturing onto the hydrophilic polymer layer, as required by Claim 1;
or wherein the sampled blood is diluted with a buffer solution or liquid medium before the centrifugation, as required by Claims 3-4. 

He et al. teaches a method for the quantitation of CTCs wherein prior to enrichment, blood samples are diluted in an equal volume of phosphate buffered saline/fetal bovine serum (PBSF) before separation of mononuclear cells by FICOLL™ density gradient centrifugation at 1000 G (Pg. 1969, Column 1, Lines 27-29 and 40-43).





et al. for capturing/enriching circulating tumor/cancer cells (CTC) present in a blood sample with the method of He et al. of diluting blood samples before separation of the mononuclear cells by centrifugation because this is no more than the application of a known technique (blood sample centrifugation prior to enrichment of CTCs) to a known method (CTC enrichment from blood sample using hydrophilic polymer) ready for improvement to yield predictable results (enriched CTCs).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;

Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to separate the mononuclear cells (including CTCs) away from monocytes prior to the enrichment step.  There would have been a reasonable expectation of success in making this modification because both methods are drawn to the same field of endeavor, that is, enrichment of CTCs from blood.



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 









/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        12/21/2021